DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on July 22, 2021.
Claim 2 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Geraci (US 6,308,653) in view of Schmidt (US 6,802,275).
Geraci discloses a spring-biased support pole, as shown in Figures 1-5, where said support pole, defined as Part #10, is comprised of a base, defined as Part #40, a 
Geraci also discloses a method for supporting a cover for a boat, as shown in Figures 1-5, said method being comprised of the steps of providing a spring-biased support pole, defined as Part #10, placing a base, defined as Part #40, of said support pole on a floor or deck, defined as Part #3, of a boat, as shown in Figure 3, adjusting an overall height of said support pole by slidably adjusting a position of a first support rod section, defined as Part #20, with respect to a second support rod section, defined as Part #50, as shown in Figures 4-5, supporting an underside of a boat cover, defined as Part #1, with an upper end of said support pole, as shown in Figure 3, and compressing a spring, defined as Part #30, with said cover so as to vertically displace said second support rod section with respect to a third support rod section, defined as Part #60, as shown in Figure 3, so that the height of said support pole adjusts with movement of said boat cover in order to maintain tension of said boat cover.

Schmidt discloses a ball-and-socket assembly for a support pole of a boat cover, as shown in Figures 1-14, where said ball-and-socket assembly, defined as Parts #42 and 50, allows for pivotal movement of a frame or support pole, defined as Part #78, around a vertical connection to a base, defined as Part #44, of said ball-and-socket assembly, as shown in Figures 4-10.
The use of a base or a support rod section that is made from a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength and the desired physical characteristics of said material.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a support pole with a ball-and-socket assembly to allow pivotal movement of said support pole around a vertical connection with a base of said ball-and-socket assembly, as taught by Schmidt, in place of the base of the support pole as disclosed by Geraci for the purpose of providing a support pole with means to allow pivotal movement around a vertical connection with a fixed base in order to facilitate angular adjustment of said support pole.
Claims 5-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Geraci in view of Schmidt, and further in view of Harris (US 5,441,066).

Harris discloses a sunshade for a boat, as shown in Figures 1-7, which includes a sleeve or bracket, defined as Part #36, as shown in Figures 3A and 6, that is configured to lock a support rod system, defined as Parts #12a-b, at a selected height, as shown in Figure 6, a pole cap, defined as Part #22, with an outer surface that is configured to support a cover, defined as Part #14, and a base end that is configured for connection with an end of said support rod system, as shown in Figure 6.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a bracket and a pole cap with a support rod system, as taught by Harris, in combination with the support pole as disclosed by Geraci and the teachings of Schmidt for the purpose of providing a support pole with means to secure a section of said support pole at an adjustable height, and means to support a cover with said support pole.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geraci in view Schmidt, and further in view of Gould (US 4,484,732).
Geraci in combination with Schmidt all of the features claimed except for the use of a spring that is wrapped in a synthetic material.
Gould discloses a tensioning device, as shown in Figure 9, that includes an actuator rod or spring, defined as Part #182, that is slidably disposed within a canister, defined as Part #180, where said actuator rod or spring may be comprised of an inner 
The use of a specific synthetic plastic material for coating a metal spring would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength and the desired physical characteristics of said material.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a spring with a coating of smooth synthetic plastic material, as taught by Gould, in combination with the support pole and spring as disclosed by Geraci and the teachings of Schmidt for the purpose of providing a support pole with a spring that is coated in a friction reducing material in order to facilitate movement of said spring within a section of said support pole.

Response to Arguments
Applicant's arguments filed on July 22, 2021 regarding claims 1 and 3-17 have been fully considered but they are not persuasive.
The applicant argues that it is not obvious to combine the ball-and-socket assembly for a support pole of a boat cover as disclosed by Schmidt (US 6,802,275) with the support pole for a boat cover as disclosed by Geraci (US 6,308,653), and that there is no motivation to combine a ball-and-socket assembly as disclosed by Schmidt with a support pole as disclosed by Geraci, as claimed by the applicant.
 In response to the applicant’s argument, Geraci discloses a support pole (10) for a boat cover (1) with a base (40) that pivotally supports said support pole on a deck (3) of a boat.  However, Geraci does not disclose that said support pole can pivot around a 
Therefore, for the reasons given above, the rejection of claims 1 and 3-17 is deemed proper and is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


August 2, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617